DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(1) Claim 1 recites a limitation “identify a first null data packet (NDP) received from a first station device during” in lines 3-4.  The claim limitation uses the word “during” without completing the limitation with a clear limitation.  It is unclear in the claim “during” what situation the “first null data packet (NDP) received from a first station device” is identified.  This limitation is an incomplete statement.  The examiner respectfully requesting clarifying the limitation by amending the claim with a complete statement.
“identifying a first null data packet (NDP) received from a first station device during” in lines 3-4.  The claim limitation uses the word “during” without completing the limitation with a clear limitation.  It is unclear in the claim “during” what situation the “first null data packet (NDP) received from a first station device” is identified.  This limitation is an incomplete statement.  The examiner respectfully requesting clarifying the limitation by amending the claim with a complete statement.
	(3) Claim 20 recites a limitation “identifying a first null data packet (NDP) received from a first station device during” in line 2.  The claim limitation uses the word “during” without completing the limitation with a clear limitation.  It is unclear in the claim “during” what situation the “first null data packet (NDP) received from a first station device” is identified.  This limitation is an incomplete statement.  The examiner respectfully requesting clarifying the limitation by amending the claim with a complete statement.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wigren et al. (US 20200053740) disclose a method and a radio access device for performing the method for positioning of a target station (STA) by a radio access device. The method receives sounding feedback, from a target station (STA), for each of a plurality of subbands in response to sending a sounding signal, the sounding feedback comprising channel quality information for each subband of the 
WANG et al. (US 20180295601) disclose a method for enabling angle-based positioning of a wireless device in a Wireless Local Area Network, WLAN, system comprises the steps of extracting directional information from beamforming information comprised in channel sounding feedback obtained from a wireless device and estimating an angular direction to said wireless device based on said extracted directional information.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KABIR A TIMORY/Primary Examiner, Art Unit 2631